Citation Nr: 0607545	
Decision Date: 03/16/06    Archive Date: 03/29/06	

DOCKET NO.  03-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1988 
to August 1992, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required on the claimant's part.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  More 
specifically, it does not appear that the RO has made any 
attempt to verify the stressful incidents the veteran reports 
he was exposed to during service, and at least one of those 
incidents appears to be capable of verification.  Under the 
Veterans Claims Assistance Act (VCAA), VA has an expanded 
duty to assist claimants in the development of claims.  38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The veteran's Notice of Disagreement dated in August 2001 he 
related that he witnessed the wounding in action of a service 
comrade who was a member of his unit.  He also indicated that 
he was involved in combat operations when he drove a truck of 
ammunitions behind the main body of the attack on Iraq 
between January 18 and February 28, 1991.  Consistent with 
that statement the Board notes that in an April 1995 patient 
questionnaire the veteran indicated that he was involved in 
actual combat.  He additionally reported at the time of a 
February 1997 VA psychiatric examination that he was 
subjected to incoming artillery fire and that on one occasion 
an artillery shell landed unexploded approximately 20 feet 
away from a group of which he was a member.  

The claimed wounding of a service comrade in his unit, his 
participation in combat as a truck driver transporting 
ammunition, as opposed to working in his primary military 
occupational specialty as a light wheel vehicle mechanic, and 
whether or not his unit came under artillery fire are 
potentially capable of verification through Government 
records.  

The RO has requested personnel records pertaining to the 
veteran and that some records were obtained on microfiche in 
July 1997, and the RO was informed in July 1997 that records 
showing the veteran's units of assignment and dates of 
assignment were not at the Army personnel center.  However, 
the Board finds it somewhat incongruent that portions of the 
veteran's personnel records and his service medical records 
could be obtained, but that his DA Form 20 (Enlisted 
Qualification Record) was not associated with those records, 
particularly since the veteran's active duty was with the 
Regular Army.  

In any event, it is possible that the U.S. Army and Joint 
Services Records Research Center (JSRRC) may be able to 
verify whether the veteran's unit came under artillery fire, 
whether the veteran's unit participated in combat and might 
be able to verify the facts and circumstance concerning the 
death of the individual in the veteran's unit.  

While there is some difference of opinion within the medical 
evidence as to whether the veteran has PTSD, the record 
reflects that in at least some of those records, the veteran 
has been diagnosed as having PTSD.  Thus, the presence or 
absence of a stressful incident to support a diagnosis of 
PTSD is crucial to the veteran's claim, and if necessary, the 
RO/AMC will later determine if further medical evidence is 
necessary to substantiate or investigate the claim.  
Therefore, the Board is of the opinion that an attempt should 
be made to verify the stressful incidents the veteran has 
reported.  

This case is therefore returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressful incidents he 
reports he was exposed to during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events, such as the dates, locations, 
detailed descriptions of events, units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
details.  This is particularly so with 
respect to the incidents involving the 
wounding in action of the service comrade 
assigned to his unit, the attacks by 
artillery and other combat activities.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information will not be possible or may 
fail to reveal confirming information.  

2.  The RO should attempt to obtain and 
associate with the claims file the 
veteran's DA Form 20 (Enlisted 
Qualification Record).  

3.  With this information, the RO should 
review the file and prepare a summary of 
all claimed stressors.  This summary 
should be prepared whether or not the 
veteran provides an additional statement, 
as requested in the first paragraph.  
This summary, a copy of the veteran's DD 
Form 214 and associated service documents 
should be sent to the U.S. Army and Joint 
Services Records Research Center, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's reported stressors.  The JSRRC 
should also be requested to review any 
available unit history for the veteran's 
unit while stationed in the Persian Gulf 
for information concerning that unit's 
participation in combat, the unit's 
proximity to combat operations and 
whether that unit was subject to 
artillery attacks.  

4.  Following the receipt of a response 
from the JSRRC, the RO should prepare a 
memorandum detailing the nature of any 
stressor which has been determined to be 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its memorandum and the 
memorandum should be associated with the 
claims file.  

5.  After the development requested in 
the first five paragraphs has been 
accomplished, and if a qualifying 
stressor is substantiated, the RO/AMC 
should consider affording the veteran 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The RO should provide the 
examiner the summary of any stressors 
described above, and the examiner should 
be instructed that only those events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
and if the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  If a diagnosis of 
PTSD is not deemed appropriate, the 
examiner is requested to comment on 
whether any other psychiatric disorder is 
causally or etiologically related to 
service and comment on the validity of 
the diagnosis of PTSD contained in the 
medical records.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 

